 Case 1:19-cv-01356-MN Document 50 Filed 09/15/20 Page 1 of 2 PageID #: 279




                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF DELAWARE

FRANCIS MCCAFFERTY,                       §
                                          §
              Plaintiff,                  § C.A. NO. 1:19-CV-01356-MN
                                          §
v.                                        §
                                          §
CUSHMAN & WAKEFIELD U.S.,                 §
INC., CUSHMAN & WAKEFIELD                 §
PLC, and DTZ JERSEY                       §
HOLDINGS, LTD.,                           §
                                          §
              Defendants.                 §

            STIPULATION OF DISMISSAL WITH PREJUDICE

      The parties hereby stipulate and agree, through their undersigned counsel, that

this action and all claims asserted or that could have been asserted in this action by

Plaintiff Francis McCafferty as against Defendants Cushman & Wakefield U.S.,

Inc., Cushman & Wakefield, PLC, and DTZ Jersey Holdings, Ltd, and any and all

previously named defendants in this action, are dismissed with prejudice. All parties

shall bear their own attorney’s fees and costs.

LAW OFFICE OF DANIEL C.                           GIBBONS P.C.
HERR LLC

/s/ Daniel C. Herr                                 /s/ Christopher Viceconte
Daniel C. Herr, Esq. (# 5497)                     Christopher Viceconte (# 5568)
1225 North King Street, Suite 1000                300 Delaware Avenue, Suite 1015
Wilmington, DE 19801                              Wilmington, DE 19801
(302) 483-7060                                    (302) 518-6322
dherr@dherrlaw.com                                cviceconte@gibbonslaw.com
Case 1:19-cv-01356-MN Document 50 Filed 09/15/20 Page 2 of 2 PageID #: 280




Attorneys for Plaintiff
Francis McCafferty
                                         OF COUNSEL:
Dated: September 15, 2020                Sawnie A. McEntire - pro hac vice
                                         Luke Madole - pro hac vice
                                         PARSONS MCENTIRE MCCLEARY PLLC
                                         1700 Pacific Avenue, Suite 4400
                                         Dallas, Texas 75201
                                         Tel. (214) 237-4300
                                         Fax (214) 237-4340
                                         smcentire@pmmlaw.com
                                         lmadole@pmmlaw.com

                                         Attorneys for Defendants


                                         Dated: September 15, 2020




         It is SO ORDERED this ____ day of September, 2020.



                             ______________________________
                             United States District Court Judge




                                     2
